 
 
 


 
 
 
 
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
 
This Executive Employment Agreement (the "Agreement") is entered into as of
October 4, 2017, by and between Kirsten Anderson ("Executive") and Monopar
Therapeutics Inc. (the "Company").
 
Whereas, the Company desires to employ Executive as its Senior Vice President,
Clinical Development effective as of November 1, 2017 (the "Effective Date"),
and Executive desires to serve in such capacity, pursuant to the terms and
conditions set forth in this Agreement; and
 
Now, Therefore, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:
 
ARTICLE I
DEFINITIONS
 
 
 
For purposes of the Agreement, the following terms are defined as follows:
 
 
1.1.
      "Board" means the Board of Directors of the Company.
 
 
1.2       "Cause" means any of the following events described below:
 
 
(a) Executive's commission of a felony or other crime involving moral turpitude;
 
 
(b) any willful act or acts of dishonesty undertaken by Executive and intended
to result in substantial gain or personal enrichment of Executive, Executive's
family or any third party at the expense of the Company;
 
(c)     any willful act of gross misconduct which is materially and demonstrably
injurious to the Company; and/or
 
 
(d)
  Executive's inability to lawfully work in the United States.
 
 
For the purpose of this Agreement, no act, or failure to act, by Executive shall
be considered " willful" if done, or omitted to be done, by her in good faith
and in the reasonable belief that her act or omission was in the best interest
of the Company and/or required by applicable law.
 
 
1.3. "Change in Control" means the occurrence of any of the following events:
(i) any sale or exchange of the capital stock by the stockholders of the Company
in one transaction or series of related transactions where more than fifty
percent (50%) of the outstanding
 

 
 
 
 
 
 
 
 
 
voting power of the Company is acquired by a person or entity or group of
related persons or entities; or (ii) any reorganization, consolidation or merger
of the Company where the outstanding voting securities of the Company
immediately before the transaction represent or are converted into less than
fifty percent (50%) of the outstanding voting power of the surviving entity (or
its parent corporation) immediately after the transaction; or (iii) the
consummation of any transaction or series of related transactions that results
in the sale of all or substantially all of the assets of the Company; or (iv)
any "person" or "group" (as defined in the Securities Exchange Act of 1934, as
amended (the "Exchange Act") becoming the "beneficial owner" (as defined in Rule
13d-3 under the Exchange Act) directly or indirectly of securities representing
more than fifty percent (50%) of the voting power of the Company then
outstanding. Except that any change in the beneficial ownership of the
securities of the Company as a result of a private financing of the Company that
is approved by the Board, shall not be deemed to be a Change in Control.
 
 
1.4.
"Change in Control Multiple" shall mean one-half (0.5).
 
1.5.          "Change in Control Period" means that period commencing on the
consummation of a Change in Control and ending on the six month anniversary
thereof.
 
1.6.       "COBRA" means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.
 
1.7.
"Code" means the Internal Revenue Code of 1986, as amended.
 
1.8.
"Company" means Monopar Therapeutics Inc. or any successor thereto.
 
1.9.  "Confidential Disclosure Agreement" means the Confidential Disclosure
Agreement entered into between Executive and the Company.
 
1.10.
"Covered Termination" means (a) an Involuntary Termination Without Cause or (b)
a voluntary termination for Good Reason, provided that the termination
constitutes a Separation from Service.
 
1.11. "Good Reason" means Executive's resignation as a result of a Good Reason
Condition. In order to resign for Good Reason, Executive must provide written
notice to the Company of the existence of the Good Reason Condition within
thirty (30) days of the initial existence of such Good Reason Condition. Upon
receipt of such notice of the Good Reason Condition, the Company will be
provided with a period of thirty (30) days during which it may remedy the Good
Reason Condition and not be required to provide for the payments and benefits
described in Section 4 as a result of such proposed resignation due to the Good
Reason Condition specified in the notice. If the Good Reason Condition is not
remedied within the period specified in the preceding sentence, Executive may
resign for Good Reason based on the Good Reason Condition specified in the
notice, provided that
 

 
 
 
 
such resignation must occur within sixty (60) days after the initial existence
of such Good Reason Condition.
 
1.12. "Good Reason Condition" means that any of the following are undertaken
without Executive's express written consent:
 
(a)      a material reduction in Executive's Base Salary (other than as part of
a reduction in the base salary of at least a majority of the Company's
executives of the same or greater percentage);
 
(b)
a material diminution in Executive's responsibilities;
 
 
(c)
the Company's material breach of any material term of this Agreement; or
 
 
1.13. "Involuntary Termination Without Cause" means Executive's dismissal or
discharge by the Company other than for Cause. The termination of Executive's
employment as a result of Executive' s death or inability to perform the
essential functions of her job due to disability will not be deemed to be an
Involuntary Termination Without Cause.
 
1.14. "Separation from Service" means Executive' s termination of employment or
service constitutes a "separation from service" within the meaning of Treasury
Regulation Section l.409A-l(h).
 
 
ARTICLE II
EMPLOYMENT BY THE COMPANY
 
2.1. Position and Duties. Subject to terms set forth herein, as of the Effective
Date, Executive shall serve as the Company's Senior Vice President, Clinical
Development and perform such duties as are customarily associated with the
position of Senior Vice President, Clinical Development as well as any other
duties as are assigned to Executive by either the Chief Scientific Officer or
other officer designated by the Chief Executive Officer. During the term of
Executive's employment with the Company, Executive will devote Executive's best
efforts and substantially all of Executive's business time and attention (except
for vacation periods and reasonable periods of illness or other incapacities
permitted by the Company' s general employment policies or as otherwise set
forth in this Agreement) to the business of the Company.
 
 
 
2.2. Employment at Will. Both the Company and Executive shall have the right to
terminate Executive's employment with the Company at any time, with or without
Cause, and without prior notice. If Executive's employment with the Company is
terminated, Executive will be eligible lo receive severance benefits to the
extent provided in this Agreement.
 

 
 
 
 
 
2.3. Employment Policies. The employment relationship between the parties shall
also be governed by the general employment policies and practices of the
Company, including those relating to protection of confidential information and
assignment of inventions, except that when the terms of this Agreement differ
from or are in conflict with the Company' s general employment policies or
practices, this Agreement shall control.
 
 
ARTICLE III
COMPENSATION
 
 
3.1.     Base Salary. As of the Effective Date, Executive shall receive for
services to be rendered hereunder an annual base salary of $260,000 ("Base
Salary"), payable on the regular payroll dates of the Company, which are
currently bi-weekly, subject to increase in the sole discretion of the Board.
 
3.2     Sign-on Bonus. Executive shall be paid a one-time sign-on bonus of
$25,000 (gross before taxes) payable with Executive's first regular paycheck.
 
3.3. Annual Bonus. Executive is eligible for an annual bonus which is at the
discretion of the Board.
 
3.4. Standard Company Benefits. Executive shall be entitled to all rights and
benefits for which Executive is eligible under the terms and conditions of the
standard Company benefits and compensation practices that may be in effect from
time to time and are provided by the Company to its executive employees
generally. Executive shall be entitled each year to four (4) weeks leave for
vacation at full pay, provided, that the maximum amount Executive may have
accrued at any point in time is four (4) weeks (meaning that once Executive has
accrued four (4) weeks, Executive will not accrue any additional vacation time
until she takes vacation and falls below the four (4) week accrual cap).
Executive shall also be entitled to reasonable holidays and illness days with
full pay in accordance with the policies applicable to the Company and its
affiliates from time to time in effect. Employee acknowledges and agrees that in
order to maintain flexibility, the Company and its affiliates have the right to
amend or terminate any employee benefit plan at any time.
 
 
3.5. Stock Options. Subject to approval by the Board, Executive will be granted
options to purchase up to 40,000 shares of the Company's common stock with an
exercise price per share as determined by the Compensation Committee or similar
function of the Board. Such options shall vest 6/48ths upon the six-month
anniversary of grant date and l/48lh per month thereafter and shall expire ten
years from the grant date.
 
 
3.6. Expenses. The Company will reimburse Executive for all reasonable and
necessary expenses incurred by Employee in connection with the Company's
business, provided that
 

 
 
 
 
 
such expenses incurred and are properly documented and accounted for in
accordance with the policy of the Company and requirements of the Internal
Revenue Service.
 
 
ARTICLE IV
SEVERANCE AND CHANGE IN CONTROL BENEFITS
 
 
 
                       4.1.    Severance Benefits. Upon Executive's termination
of employment Executive shall receive any accrued but unpaid Base Salary and
other accrued and unpaid compensation, including any Annual Bonus that has been
earned with respect to a prior year, but remains unpaid as of the date of the
termination. If the termination is due to a Covered Termination or permanent
disability, provided that Executive first returns all Company property in her
possession and, within sixty (60) days following the Covered Termination,
executes and does not revoke an effective general release of all claims against
the Company and its affiliates in a form reasonably acceptable to the Company (a
"Release of Claims"), Executive shall also be entitled to receive the following
severance benefits described in this Section 4.1.
 
 
(a) Covered Termination Not Related to a Change in Control. If Executive’s
employment terminates due to a Covered Termination which occurs outside of a
Change in Control Period, Executive shall receive the following:
 
 
(i) An amount equal to three (3) months of Executive's Base Salary payable in
substantially equal installments in accordance with the Company's normal payroll
policies, less applicable withholdings, with such installments to commence as
soon as administratively practicable following the date the Release of Claims is
not subject to revocation and, in any event, within sixty (60) days following
the date of the Covered Termination.
 
 
 
(ii) If Executive elects to receive continued healthcare coverage pursuant to
the provisions of COBRA, the Company shall directly pay, or reimburse Executive
for, the premium for Executive and Executive' s covered dependents through the
earlier of (i) the six month anniversary of the date of Executive's termination
of employment and (ii) the date Executive and Executive's covered dependents, if
any, become eligible for healthcare coverage under another employer's plan(s).
Notwithstanding the foregoing, (i) if any plan pursuant to which such benefits
are provided is not, or ceases prior to the expiration of the period of
continuation coverage to be, exempt from the application of Section 409A of the
Code under Treasury Regulation Section I .409 A- l(a)(S), or (ii) the Company is
otherwise unable to continue to cover Executive under its group health plans
without penalty under applicable law (including without limitation, Section 2716
of the Public Health Service Act), then, in either case, an amount equal to each
remaining Company subsidy shall thereafter be paid to Executive in substantially
equal monthly installments. After the Company ceases to pay premiums pursuant to
this Section 4.l(a)(ii), Executive may, if  eligible, elect to continue
healthcare coverage at Executive's expense in accordance the provisions of
COBRA.
 
 
 
                        (iii)  All of Employee's vested options or stock
appreciation rights with respect to the Company ' s common stock shall remain
exercisable until the six month anniversary of Executive's termination of
employment (or, if earlier, the maximum period specified in the award documents
and plans governing such options or stock appreciation rights, as applicable,
assuming Executive' s employment had not terminated).
 
 
(b) Covered Termination Related to a Change in Control. If Executive's
employment terminates due to a Covered Termination that occurs during a Change
in Control Period, Executive shall receive the following:
 
 
(i) Executive shall be entitled to receive an amount equal to the Change in
Control Multiplier multiplied by the Executive's Base Salary, at the rate equal
to the higher of (x) the rate in effect immediately prior to Executive's
termination of employment or (y) the rate in effect immediately prior to the
Change in Control payable in a cash lump sum, less applicable withholdings, as
soon as administratively practicable following the date the Release of Claims is
not subject to revocation and, in any event, within sixty (60) days following
the date of the Covered Termination.
 
 
(ii) If Executive elects to receive continued healthcare coverage pursuant to
the provisions of COBRA, the Company shall directly pay, or reimburse Executive
for, the premium for Executive and Executive's covered dependents through the
earlier of (i) the date that is that number of years equal to the Change in
Control Multiplier following the date of Executive's termination of employment
and (ii) the date Executive and Executive' s covered dependents, if any, become
eligible for healthcare coverage wider another employer' s plan(s).
Notwithstanding the foregoing, (i) if any plan pursuant to which such benefits
are provided is not, or ceases prior to the expiration of the period of
continuation coverage to be, exempt from the application of Section 409A of the
Code under Treasury Regulation Section l. 409A-l (a)(5), or (ii) the Company is
otherwise unable to continue to cover Executive under its group health plans
without penalty under applicable law (including without limitation, Section 2716
of the Public Health Service Act), then, in either case, an amount equal to each
remaining Company subsidy shall thereafter be paid to Executive in substantially
equal monthly installments. After the Company ceases to pay premiums pursuant to
this Section 4.l (b)(ii), Executive may, if eligible, elect to continue
healthcare coverage at Executive's expense in accordance with the provisions of
COBRA.
 
 
(iii) Each outstanding equity award, including, without limitation, each stock
option and restricted stock award, held by Executive shall automatically become
vested and, if applicable, exercisable and any forfeiture restrictions or rights
of repurchase thereon shall immediately lapse, in each case, with respect to one
hundred percent (100%) of the shares subject thereto. To the extent vested after
giving effect to the acceleration provided in the
 

 
 
 
 
 
preceding sentence, each stock option held by Executive shall remain exercisable
un til the earlier of the original expiration date for such stock option or the
second anniversary of Executive's Covered Termination .
 
 
(c) Termination for Death or Disability. If Executive's employment is terminated
due to death or permanent disability where the Company makes a determination in
good faith that, due to a mental or physical incapacity, Executive has been
unable to perform her duties under this Agreement for a period of not less than
three (3) consecutive months or 90 days in the aggregate in any 12-month period,
Executive shall receive the following:
 
 
(i) An amount equal to two (2) months of Executive's Base Salary payable in
substantially equal installments in accordance with the Company' s normal
payroll policies, less applicable withholdings, with such installments to
commence as soon as administratively practicable following the date the Release
of Claims is not subject to revocation and, in any event, within sixty (60) days
following the date of the Covered Termination.
 
 
 
(ii) If Executive (or in the event of death, her designee) elects to receive
continued healthcare coverage pursuant to the provisions of COBRA, the Company
shall directly pay, or reimburse Executive for, the premium for Executive and
Executive' s covered dependents through the earlier of (i) the two (2) month
anniversary of the date of Executive' s termination of employment and (ii) the
date Executive and Executive's covered dependents, if any, become eligible for
healthcare coverage under another employer' s plan(s). Notwithstanding the
foregoing, (i) if any plan pursuant to which such benefits are provided is not,
or ceases prior to the expiration of the period of continuation coverage to be,
exempt from the application of Section 409A of the Code under Treasury
Regulation Section l. 409A-l (a)(5), or (ii) the Company is otherwise unable to
continue to cover Executive under its group health plans without penalty under
applicable law (including without limitation, Section 2716 of the Public Health
Service Act), then, in either case, an amount equal to each remaining Company
subsidy shall thereafter be paid to Executive in substantially equal monthly
installments. After the Company ceases to pay premiums pursuant to this Section
4.l (b)(ii), Executive may, if eligible, elect to continue healthcare coverage
at Executive's expense in accordance with the provisions of COBRA.
 
4.2. 280G Provisions. Notwithstanding anything in this Agreement to the
contrary, if any payment or distribution Executive would receive pursuant to
this Agreement or otherwise ("Payment") would (a) constitute a "parachute
payment" within the meaning of Section 280G of the Code, and (b) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
"Excise Tax"), then such Payment shall either be (i) delivered in full, or (ii)
delivered as to such lesser extent which would result in no portion of such
Payment being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by Executive on an after-tax basis, of the
largest payment, notwithstanding
 

 
 
 
 
 
that all or some portion of the Payment may be taxable under Section 4999 of the
Code. The accounting firm engaged by the Company for general audit purposes as
of the day prior to the effective date of the Change in Control shall perform
the foregoing calculations. The Company shall bear all expenses with respect to
the determinations by such accounting firm required to be made hereunder. The
accounting firm shall provide its calculations to the Company and Executive
within thirty (30) calendar days after the date on which Executive's right to a
Payment is triggered (if requested at that time by the Company or Executive) or
such other time as requested by the Company or Executive. Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon the Company and Executive. Any reduction in payments and/or
benefits pursuant to this Section 4.2 will occur in the following order: ( l)
reduction of cash payments; (2) cancellation of accelerated vesting of equity
awards other than stock options; (3) cancellation of accelerated vesting of
stock options; and (4) reduction of other benefits payable to Executive.
 
 
 
4.3.
Section 409A.
 
 
(a) Notwithstanding any provision to the contrary in this Agreement, if
Executive is deemed at the time of her Separation from Service to be a
"specified employee" for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code which would
subject Executive to a tax obligation under Section 409A of the Code, such
portion of Executive's benefits shall not be provided to Executive prior to the
earlier of (i) the expiration of the six- month period measured from the date of
the Executive's Separation from Service or (ii) the date of Executive's death.
Upon the expiration of the applicable Code Section 409A(a)(2)(B)(i) period, all
payments deferred pursuant to this Section 4.3(a) shall be paid in a lump sum to
Executive, and any remaining payments due under the Agreement shall be paid as
otherwise provided herein.
 
(b) Any reimbursements payable to Executive pursuant to the Agreement shall be
paid to Executive no later than 30 days after Executive provides the Company
with a written request for reimbursement, and to the extent that any such
reimbursements are deemed to constitute " nonqualified deferred compensation"
within the meaning of Section 409A of the Code (i) such amounts shall be paid or
reimbursed to Executive promptly, but in no event later than December 31 of the
year following the year in which the expense is incurred, (ii) the amount of any
such payments eligible for reimbursement in one year shall not affect the
payments or expenses that are eligible for payment or reimbursement in any other
taxable year, and (iii) Executive's right to such payments or reimbursement
shall not be subject to liquidation or exchange for any other benefit.
 
(c) For purposes of Section 409A of the Code (including, without limitation, for
purposes of Treasury Regulation Section l. 409A-2(b)(2)(iii)), Executive's right
to receive
 

 
 
 
 
 
installment payments under the Agreement shall be treated as a right to receive
a series of separate payments and, accordingly, each installment payment
hereunder shall at all times be considered a separate and distinct payment.
 
 
 
4.4. Mitigation. Executive shall not be required to mitigate damages or the
amount of any payment provided under this Agreement by seeking other employment
or otherwise, nor shall the amount of any payment provided for under this
Agreement be reduced by any compensation earned by Executive as a result of
employment by another employer or by any retirement benefits received by
Executive after the date of the Covered Termination, or otherwise.
 
 
ARTICLE V
PROPRIETARY INFORMATION OBLIGATIONS
 
5.1. Agreement. Executive agrees to continue to abide by the Confidential
Disclosure Agreement.
 
5.2. Remedies. Executive's duties under the Confidential Disclosure Agreement
shall survive termination of Executive's employment with the Company and the
termination of this Agreement. Executive acknowledges that a remedy at law for
any breach or threatened breach by Executive of the provisions of the
Confidential Disclosure Agreement, as well as Executive's obligations pursuant
to Section 6.2 and Article 7 below, would be inadequate, and Executive therefore
agrees that the Company shall be entitled to seek injunctive relief in case of
any such breach or threatened breach.
 
 
 
ARTICLE VI
OUTSIDE ACTIVITIES
 
 
6.1. Other Activities.
 
 
(a) Executive shall not, during the term of this Agreement undertake or engage
in any other employment, occupation or business enterprise, other than ones in
which Executive is a passive investor, unless she obtains the prior written
consent of the Board.
 
 
(b) Executive may engage in civic and not-for-profit activities so long as such
activities do not materially interfere with the performance of Executive's
duties hereunder. In addition, Executive shall be allowed to serve as a member
of the board of directors of up to two (2) other for profit entities at any time
during the term of this Agreement, which service shall not materially interfere
with the performance of Executive's duties hereunder; provided, however, that
the Board, in its discretion, may require that Executive resign from one or both
of such director positions if it determines that such resignation(s) would be in
the best interests of the Company.
 

 
 
 
 
 
 
6.2. Competition/Investments. Executive agrees that, from the date hereof until
a period of twelve (12) months following the date of termination of Executive's
employment with the Company, Executive will not directly or indirectly, either
as an employee, employer, consultant, agent, principal, partner, corporate
officer, director, or in any other individual or representative capacity, engage
or participate in any "Competitive Business" anywhere in the world. As used
herein, a "Competitive Business" is defined as any business developing uPAR
antibodies to treat cancer, clonidine to treat oral mucositis, non­ cardiotoxic
forms of anthracyclines to treat cancer, or any other drug programs which are
deemed by Monopar, at that point in time in the future, to be directly
competitive to Monopar' s drug programs in development at that point in time in
the future.
 
 
 
ARTICLE VII
NONINTERFERENCE
 
 
In addition to Executive's obligations under the Confidential Disclosure
Agreement , Executive shall not for a period of one (I) year following
Executive's termination of employment for any reason, either on Executive's own
account or jointly with or as a manager, agent, officer, employee, consultant,
partner, joint venturer, owner or stockholder or otherwise on behalf of any
other person, firm or corporation, directly or indirectly solicit or attempt to
solicit away from the Company any of its officers or employees or offer
employment to any person who is an officer or employee of the Company; provided,
however, that a general advertisement to which an employee of the Company
responds shall in no event be deemed to result in a breach of this Article 7.
Executive also agrees not to harass or disparage the Company or its employees,
clients, directors or agents or divert or attempt to divert any actual or
potential business of the Company. The provisions of this Article 7 shall
survive the termination or expiration of the applicable Executive' s Employment
with the Company and shall be fully enforceable thereafter. If it is determined
by a court of competent jurisdiction in any state that any restriction in this
Article 7 is excessive in duration or scope or is unreasonable or unenforceable
under the laws of that state, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the law of that state.
 
 
ARTICLE VIII
GENERAL PROVISIONS
 
 
 
8.1. Notices. Any notices provided hereunder must be in writing and will be
given and will be deemed to have been duly given (a) on the business day sent,
when delivered by hand or facsimile transmission (with confirmation) during
normal business hours, (b) upon confirmation of receipt by recipient if sent by
electronic mail, or (c) on the business day following the business day of
sending, if delivered by a nationally recognized overnight courier, in each case
to the Company at its primary office location and to Executive at
 

 
 
 
 
 
 
Executive's address as listed on the Company payroll.
 
 
 
8.2. Tax Withholding. Executive acknowledges that all amounts and benefits
payable under this Agreement are subject to deduction and withholding to the
extent required by applicable law.
 
 
8.3. Severability. Whenever possible, each prov1s1on of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.
 
8.4. Waiver. If either party should waive any breach of any provisions of this
Agreement, they shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.
 
8.5. Complete Agreement. This Agreement constitutes the entire agreement between
Executive and the Company and is the complete, final, and exclusive embodiment
of their agreement with regard to this subject matter, and will supersede all
prior agreements, understandings, discussions, negotiations and undertakings,
whether written or oral, between the parties with respect to the subject matter
hereof, including without limitation, the Prior Agreement. This Agreement is
entered into without reliance on any promise or representation oilier than those
expressly contained herein or therein, and cannot be modified or amended except
in a writing signed by an officer of the Company and Executive.
 
 
 
8.6. Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.
 
 
8.7. Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.
 
 
8.8. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign her rights or delegate her duties or obligations hereunder
without the prior written consent of the Company.
 
 
8.9.     Arbitration. Unless otherwise prohibited by law or specified below, all
disputes,
 

 
 
 
 
 
 
claims and causes of action, in law or equity, arising from or relating to this
Agreement or its enforcement, performance, breach, or interpretation shall be
resolved solely and exclusively by final and binding arbitration held in
Illinois in conformity with the then­ existing employment arbitration rules and
Illinois law. The arbitrator shall: (a) provide adequate discovery for the
resolution of the dispute; and (b) issue a written arbitration decision, to
include the arbitrator's essential findings and conclusions and a statement of
the award. However, nothing in this section is intended to prevent either party
from obtaining injunctive relief in court to prevent irreparable harm pending
the conclusion of any such arbitration. The arbitrator shall determine who shall
bear the costs of any such arbitration.
 
 
8.10. Executive Acknowledgement. Executive acknowledges that (a) she has
consulted with or has had the opportunity to consult with independent counsel of
her own choice concerning this Agreement, and has been advised to do so by the
Company, and (b) that she has read and understands the Agreement, is fully aware
of its legal effect, and bas entered into it freely based on her own judgment.
 
8.11. Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
Illinois without regard to the conflicts of law provisions thereo£
 
 
 
In Witness Whereof, the parties have executed this Agreement as of the date
first written above.
 
 
On behalf of Monopar Therapeutics Inc.
 
 
 
                             /s/ Chandler D. Robinson
Chandler D. Robinson, MD MBA MSc
Chief Executive Officer
 
 
 
Accepted and Agreed
 
 
 
                            /s/ Kirsten
Anderson                                                                            
October 6, 2017
                            Kirsten Anderson
 
